Case 1:13-cr-00038-SPW Document 106 Filed 09/24/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT SEP 2.4 2020
FOR THE DISTRICT OF MONTANA Clerk, U § District Court
BILLINGS DIVISION District Of Montana
UNITED STATES OF AMERICA,
CR 13-38-BLG-SPW

Plaintiff,
vs. ORDER
TRAVIS PATRICK ZABROSKI,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of
Supervised Release currently scheduled for Wednesday, October 7, 2020 at 3:30
p.m. is VACATED and RESET to commence VIA VIDEO from the Yellowstone
County Detention Facility on Wednesday, October 7, 2020 at 1:30 p.m. Counsel
may appear in the Snowy Mountains Courtroom thirty (30) minutes prior the hearing
to video conference with Defendant. If the defendant objects to this hearing being
held via video, he must file a motion to continue the hearing to allow time for the

defendant to be transported.
Case 1:13-cr-00038-SPW Document 106 Filed 09/24/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

‘ re
DATED this .2/ day of September, 2020

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
